[MHM FINAL] [6/30/15] [Translation] Filed Document: Semi-annual Report Filed with: Director of Kanto Local Finance Bureau Filing Date: June 30, 2015 Fiscal Year: During the 21st Term (from October 1, 2014 to March 31, 2015) Name of the Fund: PUTNAM U.S. GOVERNMENT INCOME TRUST Name of the Issuer: Putnam U.S. Government Income Trust Name and Official Title of the Jonathan S. Horwitz Representative of the Company: Executive Vice President, Compliance Liaison Officer and Principal Executive Address of Principal Office One Post Office Square, Boston, Massachusetts 02109 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-law Address or Place of Business Mori Hamada & Matsumoto of Registration Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this document is available for Public Inspection: Not applicable I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND Status of investment portfolio of Putnam U.S. Government Income Trust (the “Fund”), is as follows: (1) Diversification of investment portfolio: By types of assets and geographic regions (As of the end of April 2015) Types of Assets Country Market Value Investment (USD) Ratio (%) U.S. Government and Agency United States 1,868,538,834 170.57 Mortgage Obligations Mortgage-Backed Securities United States 214,267,558 19.56 Short-term Investments United States 118,117,261 10.78 Purchased Options United States 11,850,550 1.08 Total Investments 2,212,774,203 202.00 Cash, Deposit and Other Assets (After Deduction of Liabilities) -1,117,333,517 -102.00 Total 1,095,440,686 100.00 (Net Asset Value) (JPY130,357 million) Note 1:Investment ratio is calculated by dividing each asset at its market value by the total net asset value of the Fund. The same applies hereinafter. Note 2:The exchange rate of U.S. dollars (“Dollar” or “$”) into Japanese Yen is JPY119.00 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer on April 30, 2015 quoted by The Bank of Tokyo-Mitsubishi UFJ, Ltd. The same applies hereinafter. Note 3: In this report, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total” column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and is otherwise rounded down when necessary. As a result, in this report, there are cases in which Japanese yen figures for the same information differ from each other. - 2 - (2) Results of past operations: a. Record of changes in net assets (Class M Shares): Record of changes in net assets as of the end of each month for one year up to and including the end of April 2015 are as follows: Total Net Asset Value Net Asset Value per Share USD JPY (thousand) (million) USD JPY 2014 End of May 17,416 2,073 13.78 1,640 June 17,142 2,040 13.85 1,648 July 16,815 2,001 13.75 1,636 August 16,637 1,980 13.69 1,629 September 16,562 1,971 13.75 1,636 October 16,480 1,961 13.83 1,646 November 16,432 1,955 13.82 1,645 December 16,087 1,914 13.78 1,640 2015 End of January 16,012 1,905 13.65 1,624 February 15,815 1,882 13.74 1,635 March 15,818 1,882 13.74 1,635 April 15,602 1,857 13.81 1,643 b. Record of distributions paid (Class M Shares): Period Amount paid per Share (5/1/14-4/30/15) $ 0.242 (JPY29) Note: Record of distribution paid for one year up to and including the end of April 2015 is as follows: Ex-dividend Date Total Distributions ($) NAV per Share ($) 2014 May 14 0.017 13.78 June 16 0.017 13.81 July 15 0.019 13.80 August 14 0.019 13.75 September 16 0.019 13.75 October 14 0.019 13.73 November 14 0.022 13.84 December 16 0.022 13.78 2015 January 13 0.022 13.67 February 13 0.022 13.74 March 16 0.022 13.70 April 14 0.022 13.76 - 3 - c. Record of annual return (Class M Shares): Period Annual Return (%) (Note) (May 1, 2014 – April 30, 2015) 2.59% Note: Annual Return (%) 100 x {[(Ending NAV * A) / Beginning NAV) – 1} "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that the Beginning NAV means net asset value per share on the end of April 2014 and the Ending NAV means net asset value per share on the end of April 2015. II. RECORD OF SALES AND REPURCHASE (Class M Shares) Record of sales and repurchase for one year up to and including the end of April 2015 and the number of outstanding shares of the Fund as of the end of April 2015 are as follows: (5/1/2014 – 4/30/2015) Number of Shares Sold Number of Shares Number of Outstanding Repurchased Shares 45,058 194,672 1,130,113 (200) (106,040) (651,000) Note: The figures in parenthesis show those sold, repurchased and outstanding in Japan. III. FINANCIAL CONDITIONS OF THE FUND [Japanese translation of the unaudited semi-annual accounts of the Fund to be attached.] IV. OUTLINE OF THE INVESTMENT MANAGEMENT COMPANY (“Putnam Investment Management, LLC”) (1) Amount of Capital Stock (i) Amount of Members’ Equity of the Investment Management Company (as of April 30, 2015) $37,195,256 * (unaudited) (ii) Number of authorized shares of capital stock Not applicable. (iii) Number of outstanding shares of capital stock Not applicable. - 4 - (iv) Amount of Members’ Equity for the past five years Year Amount of Members’ Equity End of 2010 $82,851,104 End of 2011 $135,510,826 End of 2012 $21,073,034 * End of 2013 $34,533,038 * End of 2014 $34,342,303 * * Consists of all components of equity and Parent Company relationship. (2) Description of business and outline of operation The Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of April 30 , 2015, the Investment Management Company managed, advised, and/or administered the following 117 funds and fund portfolios (having an aggregate net asset value over $87.5 billion). Name of Principal Characteristics Number of funds Total Net Asset Value Country ($ million) Closed End Bond 6 $2,411.30 Open End Balanced 11 $6,927.02 U.S.A. Open End Bond 37 $25,486.99 Open End Equity 63 $52,686.08 Total 117 $87,511.39 (3) Miscellaneous Not applicable. V. OUTLINE OF THE FINANCIAL CONDITION OF THE INVESTMENT MANAGEMENT COMPANY [The financial statements of fiscal 2013 and 2012, and 2014 interim statements of the Investment Management Company (unaudited basis) and their Japanese translation are incorporated here in the Japanese version.]
